Citation Nr: 1609087	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  10-08 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for right shoulder strain with degenerative joint disease.

2. Entitlement to service connection for a left hip condition, claimed as bursitis and arthritis, to include as secondary to service-connected parathyroidectomy with a history of hyperparathyroidism.

3. Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected parathyroidectomy with history of hyperparathyroidism.

4. Entitlement to service connection for a heart condition, claimed as residuals of a myocardial infarction, to include as secondary to service-connected parathyroidectomy with history of hyperparathyroidism.

5. Entitlement to service connection for an acquired psychiatric disorder, claimed as major depressive disorder, to include as secondary to obstructive sleep apnea and/or to service-connected parathyroidectomy with a history of hyperparathyroidism.
6. Entitlement to a compensable rating for parathyroidectomy with history of hyperthyroidism.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran & Spouse


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1973 to January 1974 and from June 1974 to March 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and May 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The September 2009 rating decision, in pertinent part, reopened the Veteran's claim of service connection for a right shoulder strain with degenerative joint disease but denied the underlying claim; denied service connection for a left hip condition, obstructive sleep apnea, and a heart condition; and denied a rating in excess of 10 percent for service-connected hypertension.  The Veteran's notice of disagreement (NOD) as to the foregoing determinations was received in October 2009.  A statement of the case (SOC) was issued in February 2010, and a substantive appeal was received in March 2010.  Importantly, the March 2010 VA Form 9, substantive appeal, limited the issues on appeal to the Veteran's claims for service connection.  Therefore, the claim for a rating in excess of 10 percent for service-connected hypertension is not before the Board.

Regarding the Veteran's claim of service connection for a right shoulder strain with degenerative joint disease, although the RO reopened this claim in the September 2009 rating decision, the question of whether new and material evidence has been received to reopen such claims must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

The September 2009 rating decision also, in pertinent part, denied service connection for an acquired psychiatric disorder as well as service connection for a mental illness for the purpose of establishing eligibility to treatment.  For reasons that will be explained in greater detail in the remand section below, the Board has determined that an NOD was filed as to the claim for service connection, but not the claim for treatment purposes.  As no SOC has been issued with respect to the claim seeking service connection for an acquired psychiatric disorder, the Board must take jurisdiction of it for the limited purpose of remanding it to the Agency of Original Jurisdiction (AOJ) to direct the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The May 2010 rating decision, in pertinent part, denied a compensable rating for parathyroidectomy with history of hyperparathyroidism.  The Veteran's NOD to that decision was received in May 2010.  An SOC was issued in January 2011, and a substantive appeal was received in January 2011.

In January 2016, a Central Office hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

As a final initial matter, the Board notes that in an August 2015 letter, the Veteran responded to an August 2015 supplemental SOC (SSOC) that addressed the issues of entitlement to an increased rating for parathyroidectomy with history of hyperparathyroidism and entitlement to service connection for a right shoulder condition, left hip condition, obstructive sleep apnea, and heart condition, and stated, "At this time I can agree with your determination for all but the obstructive sleep apnea (OSA) . . . ."  This was accepted as a withdrawal of the remaining four issues; however, at the January 2016 Central Office hearing, the Veteran provided testimony on all five issues.  Accordingly, the Board finds that all issues addressed in the August 2015 SSOC remain on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

The issue of whether new and material evidence has been received to reopen a claim of service connection for right shoulder strain with degenerative joint disease is decided herein.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. An unappealed July 1994 rating decision denied service connection for right shoulder pain based essentially on a finding that although the Veteran was treated for right shoulder complaints in service, these were shown to be temporary conditions that resolved with treatment; therefore, no permanent residual disability was shown at the time of his separation from service.

2. Evidence received since the July 1994 rating decision that denied service connection for right shoulder pain is new and material in that it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claim. 
 
3. It is reasonably shown that the Veteran's current right shoulder strain with degenerative joint disease is related to his service.


CONCLUSIONS OF LAW

1. The July 1994 rating decision that denied service connection for right shoulder pain is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

2. New and material evidence has been received to reopen the issue of service connection for right shoulder strain with degenerative joint disease.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. Service connection for a right shoulder strain with degenerative joint disease is warranted.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In particular, this decision reopens and grants the Veteran's claim of service connection for a right shoulder strain with degenerative joint disease.  As this decision is completely favorable to the Veteran, there is no reason to belabor the impact of VA's duty to notify and assist on this matter.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).





II. Legal Criteria, Factual Background, and Analysis

New and Material

Service connection for right shoulder pain was denied by a July 1994 rating decision, based essentially on a finding that although the Veteran was treated for right shoulder complaints in service, his service separation examination was negative for any residual disability of the right shoulder.  Therefore, his in-service complaints related to the right shoulder were considered temporary conditions that resolved with treatment.  The Veteran did not appeal this decision, or submit new and material evidence within one year of that decision; therefore, the July 1994 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b).

In an informal claim received in November 2008, the Veteran requested service connection for the right shoulder.  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

In Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010), the U.S. Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

Evidence received since the July 1994 rating decision includes the report from a VA examination conducted in August 2009, as well as a supplemental medical opinion provided that same month.  For reasons that will be explained in greater detail directly below, the Board finds that this new evidence addresses the basis for the prior denial of the Veteran's claim, relates to an unestablished fact necessary to substantiate the claim of service connection for right shoulder strain with degenerative joint disease, and therefore raises a reasonable possibility of substantiating such claim.  See Shade, 24 Vet. App. at 117-18.  Thus, the Board finds that the additional evidence is both new and material, and the claim for entitlement to service connection for a right shoulder strain with degenerative joint disease is reopened.

Service connection - De Novo Review

At the outset, the Board finds that the Veteran is not prejudiced by the Board's proceeding with de novo review of this claim without returning it to the RO for their initial de novo consideration upon the Board's reopening of the claim because the RO had already itself reopened the claim and adjudicated the matter de novo before certifying the appeal for Board review.  Moreover, the below decision grants the Veteran's claim for service connection.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disability, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks service connection for a right shoulder disability.  His service treatment records show that in October 1986, he was seen with complaints of right shoulder pain that was assessed as a muscle strain.  He complained again of right shoulder pain in September 1991, after playing volleyball.  It was thought that he might have pulled a muscle; questionable sprain of the right shoulder was assessed.  
The remainder of the Veteran's service treatment records, to include his service separation physical examination report, is silent for any findings, treatment, or diagnoses related to the right shoulder.  However, in the Veteran's November 1993 service separation report of medical history, he stated that he sometimes had painful joints, including in the shoulders.

In August 2009, the Veteran was provided a VA examination to determine whether he had a current right shoulder disability and, if so, whether such was related to his service.  On August 2009 VA examination, the examiner diagnosed right shoulder strain.  He also reviewed the Veteran's service treatment records and postservice treatment records, and opined that it was "less likely than not" that the Veteran's "currently diagnosed [degenerative joint disease] of the right shoulder [was] related to the incidents of shoulder strain/sprain while in military service."  The examiner explained that the Veteran's current right shoulder X-ray (conducted in August 2009) was within normal limits and that there were no mention of right shoulder problems at the time of his service separation physical examination or "in the time interval from then until" his first postservice treatment for a right shoulder problem in December 2007.

Almost immediately after the August 2009 VA examination, the Veteran's claims file was returned to the examiner for an addendum medical opinion.  Specifically, it was requested that the examiner review the results from a right shoulder X-ray completed in April 2009, with findings reported as, "mild degenerative changes of the [acromioclavicular] joint," and comment on whether such findings altered his prior opinion.  After reviewing the April 2009 X-ray report, the August 2009 VA examiner diagnosed mild right shoulder acromioclavicular joint degenerative changes and opined that this was "at least as likely as not" caused by or a result of the Veteran's military service.  The examiner explained, "It started during his military service and is a progression of the previous shoulder strain/sprain previously incurred.  There is no other viable etiologic alternative."

In light of the August 2009 VA addendum medical opinion, the Board finds that the competent evidence of record reasonably establishes that the Veteran's current right shoulder disability is related to his service.  Significantly, there is no competent evidence to the contrary in the record.  Accordingly, service connection for a right shoulder strain with degenerative joint disease is warranted.


ORDER

The appeal to reopen a claim of service connection for a right shoulder strain with degenerative joint disease is granted, and service connection for a right shoulder strain with degenerative joint disease is also granted.







REMAND

Left hip condition, Obstructive sleep apnea, Heart condition

The Veteran seeks service connection for a left hip condition, obstructive sleep apnea, and a heart condition.  He has not been afforded a VA examination in any of these matters; however, the Board is of the opinion that an examination for a medical opinion is necessary.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, the claims have been denied thus far on the basis that there is no record of the Veteran complaining of or seeking treatment for any of the claimed disabilities during service.  See September 2009 rating decision; February 2010 SOC.  However, at the January 2016 Central Office hearing, the Veteran explained that it was his belief that his left hip condition, obstructive sleep apnea, and heart condition were related to his service-connected parathyroidectomy with history of hyperparathyroidism.  In light of this contention, the Board finds that a VA examination is necessary to determine whether the Veteran's claimed disabilities warrant service connection on a secondary basis.  

Significantly, with respect to the Veteran's claim for service connection for a left hip condition, the Board notes that in a January 2010 authorized VA examination, conducted in conjunction with the Veteran's claim for an increased rating for his parathyroidectomy with history of hyperparathyroidism, it was the examiner's opinion that the Veteran's "thyroid condition at least as likely as not causes bone pain ad [sic] residual arthritis."  He also stated that the condition "most likely does cause osteopenia of the bones . . . ."  The examiner did not, however, state whether the Veteran's left hip condition was a manifestation of the bone pain, residual arthritis, and or osteopenia that is associated with his parathyroidectomy with history of hyperparathyroidism.  On remand, such should be clarified by the examiner.

Regarding the Veteran's claim for obstructive sleep apnea, the Board notes that he has also submitted a lay statement from an individual who served with him, and who stated that he could recall the Veteran having snoring and restless sleep issues in service.  At the January 2016 Central Office hearing, the Veteran's spouse also testified that they were married while the Veteran was still in service and she could recall how once he started to snore, that would be followed by interrupted breathing.  Given this evidence in the record, the Board finds that a VA examination for a medical opinion is also necessary to determine whether the Veteran's obstructive sleep apnea is directly related to his service.

Parathyroidectomy with history of hyperparathyroidism

VA has a duty to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 C.F.R. § 3.159(c).  In this regard, the Board notes that at the January 2016 Central Office hearing, and in conjunction with his claim for an increased rating, the Veteran reported that he had recently undergone a bone density test at the Portsmouth Naval Hospital (about one week prior to the hearing).  As such evidence is potentially relevant to the Veteran's claim, reasonable efforts should be made on remand to obtain those records for the claims file.  

Also, the Board notes the Veteran is currently assigned a 0 percent rating under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7904 for his service-connected parathyroidectomy with history of hyperparathyroidism.  Under this diagnostic code, a 10 percent rating is warranted for hyperparathyroidism that requires continuous medication for control.  The Veteran's claim has been denied thus far due to lack of evidence that he requires continuous medication for control.  However, a note to DC 7904 also states that following surgery or treatment, hyperparathyroidism may be evaluated as digestive, skeletal, renal, or cardiovascular residuals or as endocrine dysfunction.  See 38 C.F.R. § 4.119.  

Throughout the appeal period, and at the January 2016 Central Office hearing, it has been the Veteran's assertion that he suffers multiple residual disabilities as a result of his service-connected parathyroidectomy with history of hyperparathyroidism.  For example, in addition to the already claimed left hip condition, heart condition, and sleep apnea, the Veteran states he has issues with dysphagia, gastric acid reflux/gastroesophageal reflux disease (GERD), and prostatitis.  See e.g., July 2012 NOD, July 2012 statement from Veteran, January 2016 Central Office hearing transcript pp. 15-23.

The Veteran has thus far been afforded two VA examinations in conjunction with this claim, in January 2010 and August 2012.  However, it is the opinion of the Board that another VA examination would be useful in determining which of the Veteran's disabilities, if any, are attributable to his service-connected parathyroidectomy with history of hyperparathyroidism, such that consideration might be given to evaluating the disability as digestive, skeletal, renal, or cardiovascular residuals or as endocrine dysfunction.  See 38 C.F.R. § 4.119, Note.  In particular, the Board finds that the January 2010 VA examination requires clarification because although it acknowledges in the history portion of the examination that the Veteran suffers from GERD and constipation, in the diagnosis section, the examiner stated, "The GI symptoms should have resolved with surgical partial resection of the glands."  In the addendum medical opinion, the examiner also noted that "GI upset" was a common symptom of parathyroid dysfunction, but it is not clear from her statement whether the Veteran had a present symptom of such.  Similarly, the August 2012 VA examination report notes that the Veteran requires continuous medication in the form of Vitamin D supplements.  However, at the January 2016 Central Hearing, the Veteran was not sure whether the over-the-counter Vitamin D that he took qualified as requiring continuous medication.  See January 2016 Central Office hearing transcript, p. 15.  On remand, the examiner should comment on whether the Veteran's Vitamin D supplements qualify as "continuous medication" as contemplated in 38 C.F.R. § 4.119, DC 7904.

Acquired psychiatric disorder

According to 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by an NOD and completed by a substantive appeal after an SOC is furnished to the appellant.  In essence, the following sequence is required: There must be a decision by the AOJ, the claimant must express timely disagreement with the decision (by filing an NOD within one year of the date of mailing of notice of the AOJ decision), VA must respond by explaining the basis of the decision to the claimant (in the form of a SOC), and finally, the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203.

As was noted in the Introduction, a September 2009 rating decision, in pertinent part, denied service connection for an acquired psychiatric disorder as well as service connection for a mental illness for the purpose of establishing eligibility to treatment.  In the Veteran's October 2009 NOD, he stated, "I can accept this decision as I never made this complaint but did state that I had indicated some depression while I was on active duty."  Although the RO construed this statement as the Veteran's acceptance of both determinations, the Board is of the opinion that this statement was an NOD to the claim for service connection, but not the claim for treatment purposes.  In particular, the Veteran has throughout the course of the appeal (including within the September 2009 NOD itself) continued to assert that he has an acquired psychiatric disorder as a result of his sleep apnea and/or service-connected parathyroidectomy with a history of hyperparathyroidism.  At the January 2016 Central Office hearing, the Veteran also clarified that it was his intention to appeal the denial of service connection for an acquired psychiatric disorder, but not the denial of service connection for a mental illness for the purpose of establishing eligibility to treatment.  See January 2016 Central Office hearing transcript, p. 24.

In light of the foregoing information, the Board finds the Veteran has filed an NOD with the September 2009 denial of service connection for an acquired psychiatric disorder.  The AOJ has not issued an SOC in this matter.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when this occurs, the Board must remand the case and instruct the AOJ that the issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.9(c).  The Board notes, additionally, that the Veteran has provided testimony regarding this claim at the January 2016 Central Office hearing.  He was advised at the time that his testimony would be "accepted . . . as [his] substantive appeal."  See January 2016 Central Office hearing transcript, p. 24; see also Archbold v. Brown, 9 Vet. App. 124 (1996).  Therefore, once the SOC is issued, the Veteran's claim for service connection for an acquired psychiatric disorder should be returned to the Board.  
Accordingly, the case is REMANDED for the following actions:

1. Issue an appropriate SOC addressing the Veteran's claim for service connection for an acquired psychiatric disorder, claimed as major depressive disorder, to include as secondary to sleep apnea and/or to service-connected parathyroidectomy with history of hyperparathyroidism.  The issue should then be returned to the Board.

2. Contact the Veteran and ask that he identify the provider(s) of any additional treatment or evaluation he has received for his left hip condition, obstructive sleep apnea, heart condition, and/or service-connected parathyroidectomy with history of hyperparathyroidism, records of which are not already associated with the claims files, and to provide any releases necessary for VA to secure such records of treatment or evaluation. 

Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran, to specifically include a report of the bone density study conducted by the Portsmouth Naval Hospital in either December 2015 or January 2016.

If any of the above-requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

3. After the above records request has been completed, to the extent available, arrange for the Veteran to be afforded an examination by an appropriate examiner to determine the nature and likely etiology of his left hip condition, obstructive sleep apnea, and heart condition.  The Veteran's claims file (to include this decision) must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions responding to the below questions.  

In providing the requested opinions, the examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

The questions to be addressed by the examiner are:

Left hip condition

(a) Identify all left hip diagnoses that the Veteran has been given during the appeal period (i.e., from November 2008), to include during the current VA examination.

(b) For each left hip disability diagnosed, is it at least as likely as not (50 percent or better probability) caused and/or aggravated by the Veteran's service-connected parathyroidectomy with history of hyperparathyroidism?

In addressing this question, the examiner should also consider and discuss the January 2010 VA examiner's opinion that the Veteran's thyroid condition at least as likely as not causes bone pain, residual arthritis, and osteopenia.  

Obstructive sleep apnea

(c) Is it at least as likely as not (50 percent or better probability) that the Veteran's obstructive sleep apnea had its onset in service or is otherwise related to his service?  

In addressing this question, the examiner should also consider and discuss the lay statements from the Veteran's fellow serviceman and spouse, to the effect that he demonstrated symptoms of restless sleep and snoring followed by interrupted breathing during service, and whether there is a medically sound basis to attribute such in-service symptoms to the diagnosis of obstructive sleep apnea.

(d) If it is determined that the Veteran's obstructive sleep apnea is not directly related to his service, is it at least as likely as not (50 percent or better probability) caused and/or aggravated by his service-connected parathyroidectomy with history of hyperparathyroidism?

Heart condition

(e) Identify all heart diagnoses that the Veteran has been given during the appeal period (i.e., from November 2008), to include during the current VA examination.

(f) For each heart disability diagnosed, is it at least as likely as not (50 percent or better probability) caused and/or aggravated by the Veteran's service-connected parathyroidectomy with history of hyperparathyroidism?

4. After the above records request has been completed, to the extent available, arrange for the Veteran to be afforded an examination by an appropriate examiner to determine the nature and current severity of his service-connected parathyroidectomy with history of hyperparathyroidism.  The claims file (to include this decision) must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent complaints and medical history should be elicited.  Any indicated studies should be performed.

The examiner's clinical findings should be set forth in detail and specifically address the rating criteria as defined in 38 C.F.R. § 4.119, DC 7904.  The examiner should specifically address whether the Vitamin D supplements taken by the Veteran constitute "continuous medication required for control."  The examiner should also comment on whether the Veteran has any digestive, skeletal, renal, or cardiovascular residuals or endocrine dysfunction as a result of his service-connected parathyroidectomy with history of hyperparathyroidism, and if so, comment on the degrees of severity of such symptoms/disabilities.  In addressing that question, the examiner should specifically discuss the Veteran's contention that he suffers from dysphagia, gastric acid reflux/GERD, and prostatitis, as a result of his service-connected disability.
The examiner must explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

5. After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claims.  If any remain denied, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


